Exhibit BIMINI CAPITAL MANAGEMENT CLASS A COMMON STOCK NOW QUOTED ON THE OTC BULLETIN BOARD VERO BEACH, FL (August 22, 2008) — Bimini Capital Management, Inc. (OTCBB: BMNM) (“Bimini Capital” or the “Company”), a real estate investment trust (“REIT”), today announced that its Class A Common Stock, par value $0.001, has been added to the list of securities eligible to be quoted on the OTC Bulletin Board effective as of August 18, 2008.The Company’s ticker symbol remains “BMNM.” About Bimini Capital Management Bimini Capital Management, Inc. is a REIT that invests primarily in, but is not limited to, residential mortgage-related securities issued by the Federal National Mortgage Association (Fannie Mae), the Federal Home Loan Mortgage Corporation (Freddie Mac) and the Government National Mortgage Association (Ginnie Mae).Its objective is to earn returns on the spread between the yield on its assets and its costs, including the interest expense on the funds it borrows. Statements herein relating to matters that are not historical facts are forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995.
